Title: From Alexander Hamilton to Abraham Archer, 19 July 1799
From: Hamilton, Alexander
To: Archer, Abraham


          
            Sir,
            N. York July 19th. 1799
          
          Yr. letter of the 6th Inst. is come to recommendg Mr. Jas. Macleod as a candidate for an appointment in the Navy of the UStates is come to hand; & I have to inform you that I have with pleasure paid the requisite attention to the recommendation
          I have the honor to be &c.
           Abraham Archer Esqr. 
        